Citation Nr: 1101327	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for degenerative joint 
disease and degenerative disc disease, L5-S1, currently rated as 
40 percent disabling.  

3.  Entitlement to a higher initial evaluation for S1 neuritis, 
left lower extremity associated with degenerative joint disease 
and degenerative disc disease, L5-S1, currently rated as 10 
percent disabling.  

4.  Entitlement to a higher initial evaluation for S1 neuritis, 
right lower extremity associated with degenerative joint disease 
and degenerative disc disease, L5-S1, currently rated as 10 
percent disabling.  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 22 years of active duty service 
ending with his retirement in June 1998.
 
The issue of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The remaining issues come before the Board on 
appeal from an October 2004 rating decision by the RO.  The Board 
remanded these issues for further development in February 2008.    

The Board notes that Veteran's instant claim specifically 
requested service connection for PTSD, which was how the issue 
was described in the Board's February 2008 remand.  However, 
subsequent to the Board's remand, the United States Court of 
Appeals for Veterans Claims (Court) recently has indicated that a 
claimant does not file a claim to receive benefits only for a 
particular psychiatric diagnosis, but rather for the affliction 
his mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet.App. 1 (2009) (holding that claims for service 
connection for PTSD encompass claims for service connection for 
all current psychiatric disabilities that arise from the same 
symptoms).  In other words, although a claimant may describe only 
particular mental disorders in a service connection claim, the 
claim should not necessarily be limited to those disorders.  
Rather, VA should consider the claim as a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim, the symptoms 
the claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  Thus, as 
medical evidence of record shows that the Veteran has been 
diagnosed with other psychiatric disabilities, the Board has 
recharacterized the issue on the front page of this decision to 
include all psychiatric disabilities.  

The issues of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease 
and degenerative disc disease, L5-S1, is manifested by severe 
pain and limitations, but there has been no medical finding of 
ankylosis and there have been no incapacitating episodes of at 
least six weeks over the past 12 months.  

2.  The Veteran's S1 neuritis, left lower extremity, associated 
with the service-connected low back disability is not productive 
of symptoms that reflect more than mild disability and do not 
result in a left lower extremity disability picture similar, by 
analogy, to more than mild incomplete paralysis of the sciatic 
nerve.  

3.  The Veteran's S1 neuritis, right lower extremity, associated 
with the service-connected low back disability is not productive 
of symptoms that reflect more than mild disability and do not 
result in a right lower extremity disability picture similar, by 
analogy, to more than mild incomplete paralysis of the sciatic 
nerve.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the Veteran's service-connected 
degenerative joint disease and degenerative disc disease, L5-S1, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2010).  

2.  The criteria for entitlement to a separate disability 
evaluation in excess of 10 percent for S1 neuritis, left lower 
extremity, have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2010).

3.  The criteria for entitlement to a separate disability 
evaluation in excess of 10 percent for S1 neuritis, right lower 
extremity, have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

With respect to the issues being decided on the merits in this 
decision, the record shows that in April 2004, March 2008 and 
April 2009 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in April 
2004, which was prior to the October 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that subsequent VCAA 
notices were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in the subsequent 
supplemental statements of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal also involves the issues of increased 
ratings, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, a March 2006 letter 
as well as the March 2008 and April 2009 letters gave notice of 
the types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

The Court, in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
veteran that, to substantiate a claim, he or she must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court also held that where the claimant is rated under 
a diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, the 
notice letter must provide at least general notice of that 
requirement.

In its February 2008 remand, the Board directed the RO to send 
notice to the Veteran in compliance with Vazquez.  However, 
subsequent to this remand, the U.S. Court of Appeals for the 
Federal Circuit reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Therefore, although the RO did not send notice as 
directed in the Board's remand, in reviewing the April 2004, 
March 2006, March 2008 and April 2009 correspondences in light of 
the Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim and further notice is not necessary.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes VA treatment 
records, private treatment records, Social Security 
Administration (SSA) disability records and VA examination 
reports.  In its remand, with respect to the increased rating 
issues, the Board directed the RO to obtain SSA disability 
records, which was accomplished.  Therefore, with respect to the 
increased rating issues on appeal, the Board finds that the RO 
has met its duty to assist and substantially complied with the 
February 2008 remand.  See Stegall v. West, 11 Vet.App. 268 
(1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 
22 Vet. App. 97 (2008).    

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA fee-based examination in September 
2004 and February 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Further, on remand, the Veteran was afforded a VA 
examination in May 2010.  The examination reports obtained 
contain sufficient information to decide the issues of increased 
ratings for the service-connected low back and lower extremity 
disabilities on appeal.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal discussed below. 

Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, as with the issue of 
entitlement to an increased rating for the Veteran's low back 
disability, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  Further, as with respect to the issues 
of initial higher ratings for neuritis of the lower extremities, 
where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As in the instant case, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.

Degenerative Joint Disease and Degenerative Disc Disease, L5-S1

The Veteran is seeking a rating in excess of 40 percent for his 
service-connected degenerative joint disease and degenerative 
disc disease, L5-S1.  Under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows: a 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent rating 
is awarded for unfavorable ankylosis of the entire thoracolumbar 
spine; and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation is 
warranted when there are incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1) provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The Veteran filed his claim for an increased rating in January 
2004.  In support of his claim, the Veteran submitted a December 
2003 private statement from a staff neurosurgeon at Madigan Army 
Hospital.  The doctor noted that the Veteran had severe back pain 
from a spinal condition called lumbar spondylolisthesis, which 
required an anterior and posterior lumbar fusion in December 
2002.  The doctor pointed out that the Veteran had very limited 
range of motion and continued spasms of the lower back and lower 
extremities.  His flexibility was significantly decreased due to 
his surgery.  The combination of pain and flexibility limited his 
ability to perform normal activities of daily living and 
prevented him from returning to work.  

Private treatment records from Bremerton Naval Hospital and 
Madigan Army Hospital during 2003 and 2004 showed continuing 
treatment for low back pain.  Importantly, while these records 
document significant pain, muscle spasm and tenderness on 
palpation as well limitation of motion, the records are silent 
with respect to any objective findings of ankylosis or physician 
prescribed bedrest for incapacitating episodes.  The Board does 
observe that an October 2003 record did note that the Veteran had 
low back pain with sciatica.  However, a November 2003 record 
indicated that there were no radicular complaints and strength in 
the lower extremities was 5/5 bilaterally.  

In a July 2004 private physical therapy record from Kitsap 
physical Therapy and Sports Clinic, it was observed that flexion 
was moderately limited with pain, but neurologic tests were all 
within normal.  

The claims file also includes an August 2004 letter from the 
Veteran's primary care physician at Bremerton Naval Hospital.  It 
noted that the Veteran experienced progressive pain and despite 
therapy and multiple forms of treatment, he reported little 
improvement in his functional abilities.  The examiner was not 
optimistic that the Veteran would realize a full return to 
functional state.  

The Veteran was afforded a VA fee-based examination on September 
13, 2004.  The Veteran reported daily pain that occurred four 
times a day and lasted for two hours.  The pain was localized as 
well as burning and aching in nature.  The pain level was 9 out 
of 10 and was elicited by physical activity and stress.  At the 
time of pain, he required bedrest.  However, he stated that his 
condition did not cause incapacitation.  His functional 
impairment was inability to lift, stand long in one place, 
exercise or sit for prolonged periods.  On physical examination, 
the Veteran's posture and gait were abnormal.  Examination of the 
thoracolumbar spine revealed complaints of radiation pain on 
movement.  Muscle spasm was present.  There was tenderness on 
examination mid thoracic.  There was negative straight leg 
raising on the right, but positive straight leg raising on the 
left.  Range of motion was 30 degrees flexion with pain; 5 
degrees extension with pain; 10 degrees right lateral flexion 
with pain; and 15 degrees left lateral flexion, as well as 15 
degrees right and left rotation with pain.  Range of motion was 
additionally limited by pain and weakness.  Pain had a major 
functional impact.  It was not limited by fatigue, lack of 
endurance or incoordination.  There was no ankylosis.  Although, 
there were signs of intervertebral disc syndrome, it did not 
cause bowel, bladder or erectile dysfunction.  

On neurological examination, there was S1 spinal nerve 
involvement revealing findings of neuritis.  There was sensory 
dysfunction with findings of pain behind the knees and feet at 
the end of the day.  Motor function was normal.  Both lower 
extremity reflexes revealed knee jerk 3+ and ankle jerk 2+.  A 
contemporaneous x-ray showed spinal fixation and fusion present 
at L5-S1, which appeared intact.  There was grade I 
anterolisthesis of L5 on S1 and grade I retrolisthesis of L4 on 
5.  The diagnosis was lumbar spondylolisthesis.  The examiner 
opined that the Veteran's employment would be limited to a 
position whereby he could change his position at will, had no 
heavy lifting, avoided stairs and need not be seated for long 
periods of time.  She could not comment on his reliability to 
attend work every day.  In an addendum, the diagnosis was 
recharacterized as lumbar spondylolisthesis, status post L5-S1 
anterior/posterior decompression and fusion with residuals of: 
decreased range of motion with pain and weakness and 
intervertebral disc syndrome of thoracolumbar spine, bending 
forward at the waist, slight limp and inability to lift, stand or 
sit for prolonged periods of time.   

The claims file also includes a September 2004 lay statement from 
E.P. who indicated that the Veteran suffered from reoccurring 
pain that was barely controllable.  It was also noted that the 
Veteran was unable to work due to the pain.  

Based on this medical evidence, in the October 2004 rating 
decision, the RO granted a 40 percent disability rating for the 
Veteran's low back disability, effective the date of claim, as 
well as assigned separate 10 percent disability rating for S1 
neuritis of the lower extremities, effective September 13, 2004, 
the date of the VA fee-based examination.   

The claims file includes a private March 2005 medical examination 
done at the request of the Department of Labor and Industries 
with respect to an August 2003 injury while working.  The Veteran 
described sharp middle back pain with no radiation to legs.  
There was no bowel or bladder dysfunction noted.  The Veteran was 
currently not working.  On examination, range of motion was 80 
degrees flexion, 20 degrees hyperextension, 27 degrees side 
bending to the left, 25 degrees side bending to the right, 15 
degrees left rotation and 20 degrees right rotation.  He had 
exquisite tenderness to palpation.  The lower extremities showed 
intact and symmetric perception in all dermatomes with the 
exception of decreased pinprick on the lateral aspect of the left 
lower leg.  
 
The Veteran was afforded another VA fee-based examination in 
February 2006.  The Veteran reported stiffness, lack of full 
range of motion and tightening of the spine with activity.  
Further, he experienced weakness with minimal activity.  The pain 
occurred three times per day for three hours each time.  The pain 
traveled down the hips and thighs.  The nature of the pain was 
squeezing, burning, oppressing and sharp.  The pain was a 9 out 
of 10.  The pain was elicited by physical activity and relieved 
by rest. At the time of pain, the Veteran required bedrest.  He 
related incapacitating episodes as often as six times per month 
that lasted for one day.  Over the past year, he had 30 incidents 
of incapacitation for a total of 30 day and that Dr. Sarah 
Schmidt at Bremerton recommended bedrest.  He also stated that 
Dr. Iscandar at Madigan Army Medical Center recommended bedrest.  
The functional impairment was that he was extremely limited in 
his ability to stand or sit in one position for very long, could 
not lift, and was unable to do most yard or house hold chores.  
He was unable to work and could not drive for more than 30 
minutes.  The condition resulted in four times lost from work per 
year.  The Veteran also reported pain that traveled down the back 
of both thighs related to the nerve disease.  The pain occurred 
three times a week and lasted for three hours each time.  The 
pain level was a 5 out of 10.  The ability to perform daily tasks 
during flare-ups was moderately diminished with difficulty 
walking and standing.  There was no functional impairment and he 
was not working when he developed this condition.  

On physical examination, there was loss of lordosis.  There were 
no complaints of radiating pain on movement.  Muscle spasm and 
tenderness were present.  There was positive straight leg raising 
on the left and right.  There was no ankylosis of the spine.  
Range of motion was 45 degrees flexion with pain; 10 degrees 
extension with pain; 15 degrees right and left lateral flexion 
with pain; and 20 degrees right and left rotation.  The joint 
function was additionally limited after repetitive use by pain, 
fatigue and weakness, lack of endurance and incoordination with 
pain having the major functional impact.  The examiner was unable 
to make a determination without resorting to speculation on 
whether pain, fatigue, weakness, lack of endurance and 
incoordination additionally limit the joint function in degrees.  
There were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  Neurological examination 
of the lower extremities showed that motor function and sensory 
function were within normal limits.  Both lower extremities 
reflexes revealed knee jerk 2+ and ankle jerk 2+.   The diagnosis 
was changed to degenerative disc disease L5-S1; status post L5-S1 
fusion for spondylolisthesis.  With respect to the lower 
extremities, the diagnosis was changed to bilateral sciatica 
because there was no objective neurologic evidence of neuritis.  
His hip findings and thoracic spine pain were caused by his low 
back disability.  

The Board remanded this case for further development in February 
2008, to include obtaining SSA records and affording the Veteran 
a new VA examination given that there had been evidence of an 
increase in severity since the last VA fee-based examination.  

On remand, SSA records were associated with the claims file.  
These records showed that the Veteran had been considered 
disabled since April 2004 for unrelated psychiatric disorders.  
The records included some duplicative private treatment records 
from Bremerton Naval Hospital and Madigan Army Hospital as well 
as some additional VA treatment records.  Again, the records 
documented severe back pain and limitation of motion as well as 
the Veteran's assertions of his inability to work due to 
functional limitations, but are silent with respect to any 
findings of ankylosis or documentation of physician prescribed 
bed rest.  

Significantly, the records also included January 2004 and May 
2005 private examinations from MDSI physician group.  The January 
2004 report showed that the Veteran reported wearing a daily body 
sleeve if planning any physical activity.  He also used a cane.  
He related no problems with bowel or bladder control and had no 
persisting numbness, tingling, paresthesias or weakness in the 
legs.  He did complain of recurring spasms and cramping in the 
calves and feet.  The Veteran reported that he went to bed at 
various times during the day due to back pain with no set 
schedule.  He did not attempt to mop, vacuum, clean the bathtub 
or shower, or make his bed because those activities would provoke 
severe pain and spasm in the low back and calves.  He also could 
only carry lighter bags from the grocery store because heavier 
bags caused spasms and pain.  He could drive or ride in a vehicle 
for up to 45 minutes two to three times per day.  There was no 
mention of incapacitating episodes requiring physician prescribed 
bedrest.  Extremities were symmetrical with normal bulk and tone.  
Strength of the hips were equal and normal at 5/5.  However, 
strength of the knees was reduced to 4/5 bilaterally.  Reflexes 
were 2/4 and equal bilaterally.  Sensation to vibration, 
pinwheel, and soft touch were equal and normal in the lower 
extremities.  In pertinent part, the diagnoses were status post 
anterior fusion with diskectomy and bone graft L5-S1; posterior 
fusion L5-S1 using a plate and pedicle screw in December 2002; 
and grade I spondylolisthesis L5-S1.  The examiner indicated that 
there was no evidence of persistent neuropathy or radiculopathy 
in the lower extremities.  

The May 2005 examination report again noted that the Veteran 
complained of persistent low back pain.  The Veteran continued to 
be very careful about any activity.  Any movement, jostling or 
leaning caused considerable pain.  He had to do housework in 
shifts and any exertional activity seemed to aggravate his back 
significantly.  He was able to drive and did live alone and 
independently, but he sat most of the time.  Range of motion was 
15 degrees extension, 40 degrees flexion and 15 degrees lateral 
flexion bilaterally.  The Veteran had exquisite tenderness over 
the lower thoracic vertebral bodies.  Motor strength was 5/5 in 
the lower extremities and muscle bulk was satisfactory.  There 
was no evidence of atrophy.  Sensory examination was within 
normal limits.  Deep tendon reflexes were patellar 2+ and 
Achilles 2+ bilaterally.  The diagnoses were chronic 
musculoskeletal/mechanical mid to low back discomfort; and status 
post lumbar laminectomy and fusion in December 2002 for 
degenerative lumbar disk disease and lumbar radiculopathy on the 
left.  

The Veteran was afforded a VA examination in May 2010.  The 
claims file was reviewed.  The Veteran again reported back pain 
and weakness especially on the left side, and fatigue.  He also 
reported tenderness and muscle spasm as well as incoordination 
when he leaned  backwards.  In the past year, he experienced 10, 
one day incapacitating episodes because of flare-ups of pain and 
spasm.  Sciatica occurred intermittently and daily down the 
anterior lateral aspect of the lower extremities.  He reported 
residual weakness in the lower extremity.  There was no bowel or 
bladder incontinence.  Erectile dysfunction was secondary to 
blood pressure and PTSD medications.  He was able to perform 
activities of daily living.  The Veteran used a cane because of 
intermittent weakness.  The Veteran denied hip problems.  

On physical examination, the Veteran exhibited a mild, unsteady 
gait with a cane in his right hand walking slightly bent forward 
due to mild instability of the lower back.  There was mild to 
moderate spasm and mild tenderness.  There was a complete loss of 
lumbar lordosis.  Range of motion was 75 degrees flexion, 0 
degrees extension, 15 degrees right tilt; 10 degrees left tilt, 
15 degrees right rotation and 10 degrees left rotation.  When he 
leaned back, he lost coordination and felt transient pain in the 
left lower extremity.  Deep tendon reflexes were 2+ and 
symmetrical.  There was no numbness or atrophy in the lower 
extremities.  There was also no weakness except 4/5 strength of 
flexion, left leg.  Straight leg raising test was negative to 80 
degrees at which point it caused spasm and pain in the buttock 
muscles.  Repetitive motion increased spasms and pain, but was 
able to move to same degree as long as he moved slowly.  The 
assessment was thoracolumbar degenerative disease with limited 
motion and sciatica.  The thoracic component was secondary to 
fusion and limited motion created by surgery.  The Veteran was 
unable to retain substantially gainful employment because of this 
problem.  There was no hip joint disease.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the VA 
examinations to be sufficient for rating purposes.  
 
Based on a thorough review of the evidence of record, the Board 
finds that a rating in excess of 40 percent is not warranted.  
Under the general rating formula, a 40 percent disability rating 
is the maximum rating based on limitation of motion.  Moreover, 
where a musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation of 
motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 
Vet.App. 80 (1997).  Thus, since the Veteran has been granted the 
maximum rating possible under limitation of motion codes for the 
lumbar spine, a further analysis under DeLuca, supra, would not 
result in a higher schedular rating.  Moreover, as there has been 
no medical evidence of unfavorable ankylosis of the lumbar spine, 
a 50 percent rating is not warranted under the general rating 
formula.  

The medical evidence of record also does not support a maximum 
rating of 60 percent under the criteria for intervertebral disc 
syndrome.  The VA examinations do not show any evidence of 
incapacitating episodes having a total duration of six weeks 
during this time-period.  Significantly, at the September 2004 VA 
examination, the Veteran reported that while he required bed rest 
at the time of pain, his condition did not cause incapacitation.  
Nevertheless, at the February 2006 VA fee-based examination, the 
Veteran reported 30 incidents of incapacitating episodes for a 
total of 30 days in which he was prescribed bedrest by a 
physician.  However, 30 days only equals a little over four 
weeks.  Accordingly, the Veteran himself has not provided 
evidence showing a total duration of six weeks of incapacitation.  
Further, at the most recent VA examination, he only described 10 
days of incapacitating episodes.  Moreover, although the Veteran 
claimed that Dr. Schmidt and Dr. Iscandar prescribed bed rest, 
treatment records from their respective facilities are silent 
with respect to any incapacitating episodes during which bed rest 
was prescribed and the Veteran has not specifically identified 
any treatment records that show incapacitation for this duration 
of time.  

With respect to neurologic abnormalities pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
there has been no objective finding of neurological abnormalities 
associated with the Veteran's low back disability, with the 
exception of the Veteran's service connected neuritis of the 
lower extremities  for which the Veteran has already been 
assigned separate 10 percent disability ratings.  Further, the 
Veteran has expressly denied bowel or bladder incontinence during 
private evaluations as well as at the VA examinations.  Moreover, 
his erectile dysfunction has been attributed to other unrelated 
disorders.  Thus, an additional separate rating is not warranted 
for any other neurological symptoms besides neuritis of the lower 
extremities, which are discussed in more detail below.  

The Board has carefully reviewed and considered the Veteran's 
statements as well as the statement of E.P. regarding the 
severity of his low back disability.  The Board acknowledges that 
the Veteran, in advancing this appeal, believes that the 
disability on appeal has been more severe than the assigned 
disability rating reflects.  Medical evidence is generally 
required to address questions requiring medical expertise; lay 
assertions do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
However, lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay observation.  
38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  In this case, however, the competent medical evidence 
offering detailed specific specialized determinations pertinent 
to the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the disability on 
appeal; the medical evidence also largely contemplates the 
Veteran's descriptions of symptoms.  The lay testimony has been 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent disability 
symptoms.  

In conclusion, after reviewing the overall record, the Board the 
preponderance of the evidence is against a rating in excess of 40 
percent.  As the preponderance of the evidence weighs against 
awarding a higher rating, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).  

S1 neuritis, Left and Right Lower Extremities

The present appeal also includes the issues of higher ratings for 
S1 neuritis of the  left and right lower extremities.  The RO has 
rated the Veteran's lower extremity disabilities under Diagnostic 
Code 8620 for neuritis.  Under this code, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; a 20 
percent rating is assigned for moderate incomplete paralysis of 
the sciatic nerve; a 40 percent rating is assigned for moderately 
severe incomplete paralysis; and a 60 percent rating is assigned 
for severe incomplete paralysis, with marked muscular atrophy.  A 
maximum 80 percent rating is assigned for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, DC 8620.

Initially, the Board finds that as there were no objective 
findings of sensory deficits in the lower extremities prior to 
the September 13, 2004 VA examination, separate 10 percent 
ratings are not warranted prior to the date of this examination.  
Although the Veteran complained of sciatica in October 2003, a 
November 2003 treatment record showed that there were no 
radicular complaints and strength was normal.  Moreover, 
importantly, a January 2004 private treatment record showed that 
the Veteran had no persisting numbness, tingling, paresthesias or 
weakness in the legs.  On examination, sensation to vibration, 
pinwheel and soft touch were equal and normal in the lower 
extremities.  The first medical evidence of sensory dysfunction 
was at the September 13, 2004 VA fee-based examination.  

Further, a rating in excess of 10 percent is not warranted.  
While there is evidence of decreased sensation, there has been no 
objective finding of numbness, paralysis or muscle atrophy to 
warrant a higher rating.  Further, there has been no evidence of 
significant diminished strength with the exception of the most 
recent VA examination that showed no weakness except 4/5 strength 
of flexion in the left leg.   Importantly, motor function has 
been consistently normal.  Moreover, at the May 2005 private 
examination and February 2006 VA fee-based examination sensory 
function was also normal.  In sum, the Board believes that the 
Veteran's disability picture is consistent with a mild disability 
warranting the current 10 percent ratings under Diagnostic Code 
8520 for mild incomplete paralysis of the sciatic nerve.  Thus, a 
rating in excess of 10 percent is not warranted.  

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his bilateral 
lower extremity disability.  In the instant case, the Board again 
must find that the competent medical evidence offering detailed 
specific specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  

In conclusion, after reviewing the overall record, the Board 
finds that separate compensable ratings for the Veteran's 
service-connected S1 neuritis of the left and right lower 
extremities, is not warranted prior to September 13, 2004.  
Further, a preponderance of the evidence is against a rating in 
excess of 10 percent for the Veteran's service-connected S1 
neuritis of the left and right lower extremities.  As the 
preponderance of the evidence weighs against awarding a higher 
rating, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Extraschedular

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

A rating in excess of 40 percent is not warranted for 
degenerative joint disease and degenerative disc disease.  A 
rating in excess of 10 percent is not warranted for L5-S1; S1 
neuritis, left lower extremity.  A rating in excess of 10 percent 
is not warranted for S1 neuritis, right lower extremity.  The 
appeal is denied to this extent. 


REMAND

The Veteran is also seeking entitlement to service connection for 
an acquired psychiatric disability, to include PTSD.  The Veteran 
has claimed that his primary stressor was an incident where he 
was falsely accused of misdiagnosing a patient and providing 
inappropriate treatment.  During the investigation, he was told 
to not discuss the charges with anyone and was severely harassed.  
Although he was later exonerated, he indicated that due to the 
gag order and the job pressure, he felt helpless and in a state 
of high anxiety for a long period.  Although private opinions in 
August 2002 by Charles A. Walsh, M.S.W., in December 2003 by 
Bruce J. Tapper, Ph.D, and in June 2006 by Frank L. Seibel, PsyD, 
all found that the Veteran suffered from PTSD due to this event, 
this stressor incident has not been corroborated.  Service 
personnel records are silent with respect to any such incident 
and the Veteran's evaluations during this period described the 
Veteran's performance as  "superior", "exceptional" and 
"extraordinary."  Subsequent evaluations after he was 
transferred continued to show extremely high performance 
evaluations.    Accordingly, any diagnosis of PTSD based on this 
stressor event is not sufficient for the award of service 
connection.  However, service personnel records clearly showed 
that the Veteran was a hospital corpsman and medical officer.  
Given the nature of the Veteran's duties, the Board finds that 
the Veteran should be afforded a VA examination to determine 
whether he has PTSD based on his duties in the medical field.                

Further, service treatment records showed that in a November 1987 
report of medical history, the Veteran indicated a history of 
nervous trouble.  Shortly after his retirement from service, an 
October 1999 VA examination gave a diagnosis of adjustment 
disorder and some anxiety problems, but determined that the 
Veteran's reported stressors did not constitute a sufficient 
basis to meet the criteria for PTSD. Subsequent private treatment 
records continued to show a diagnosis of depression and 
importantly, a May 2005 private opinion appeared to indicate that 
the Veteran's depression and history of PTSD was mostly related 
to his underlying chronic back pain.  Thus, the VA examiner 
should also opine whether the Veteran has another  psychiatric 
disability that manifested in service or is proximately due to or 
aggravated by his service-connected disabilities pursuant to 
38 C.F.R. § 3.310.   

As the issue of entitlement to TDIU is inextricably intertwined 
with the issue of service connection, this issue must also be 
returned to the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner for 
review.  After reviewing the claims file 
and examining the Veteran, the examiner 
should clearly delineate all acquired 
psychiatric disabilities.  If a diagnosis 
of PTSD is made, the examiner should 
clearly indicate whether or not the 
Veteran's PTSD is related to his in-service 
duties as a hospital corpsman and medical 
officer.  Further, with respect to any 
other diagnosed  acquired psychiatric 
disabilities, the examiner should respond 
to the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current acquired psychiatric disability 
manifested during service?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current acquired psychiatric 
disability, is proximately due to, or 
caused by, the Veteran's service-connected 
disabilities?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current acquired psychiatric disability 
has been aggravated by the Veteran's 
service-connected disabilities?  

2.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

3.  Thereafter, the issues of entitlement 
to service connection for psychiatric 
disability, to include PTSD, and 
entitlement to a total disability rating 
based on individual unemployability should 
be readjudicated.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


